Title: To Benjamin Franklin from Catharine Greene, [14 May 1775]
From: Greene, Catharine
To: Franklin, Benjamin


My Dear Dear Friend
[May 14, 1775]
Welcom a Hundred times Welcom to our once happy Land. Are you in Health and allow me to ask you the old question over again if you are the Same good old Soul you used to be? Your arrival gives New Spring to all have heard mention it. When Shall We See you here? Do let it be as Soon as the Congress is adjournd or dont know but your good Sister and Self Shall mount our old Naggs and Come and See you. Mr. Greene would Send Plenty of love if at home. We are all well hope you found all that is Dear to you So. We Receivd your favors by Mr. Marchant many thanks to you for them. This is but the forerunner of a longer letter from your affectionate Real Friend
Caty Greene
